DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 18 December 2020 has been entered; claims 1-4, 7, 8, and 10 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 6-7 of the Remarks, filed 18 December 2020, with respect to the 103 rejection of claims 1-7 over Kreiter in view of Nakatsuji have been fully considered and are persuasive.  The 103 rejection of claims 1-7 over Kreiter in view of Nakatsuji has been withdrawn. 
Applicant's arguments regarding the 103 rejection of claims 8 and 10 have been fully considered but they are not persuasive. Applicant argues that adding the compound after the beginning of the condensation reaction is desirable, as described in Paragraph [0100] of the Specification, and asserts that Examples 1-5 have pore sizes and standard deviation values within the claimed ranges, whereas Comparative Examples 1-6 had larger standard deviations.  In response, the Examiner first notes that pore size and standard deviation are not recited in 
Since no criticality has been associated with the timing of the addition of the recited compound nor its concentration, and because the Hirose reference does not indicate any disturbance in the condensation reaction interface by inclusion of the compound in one of the two solutions at time of contact (time 0 seconds), the rejection is maintained accordingly below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
With respect to claim 1, the limitations which lack support in Applicant’s Specification are the combination of “…average pore radius…of 0.15 nm or more and 0.39 nm or less…the pore radius has a standard deviation of 0.025 nm or less” and “a pure water permeability coefficient A and an average pore radius R (nm)…satisfy a relationship such that A/R4 is 3.12 x 10-9 m/s/Pa/nm4 to 3.39 x m/s/Pa/nm4”.  The average pore size associated with the recited A/R4 values “3.12 x 10-9 m/s/Pa/nm4 to 3.39 x m/s/Pa/nm4” appear to be disclosed in Examples 2-4 (see Tables 3 and 4), average pore sizes of 0.36 nm (Example 2), 0.35 nm (Example 3), 0.37 nm (Example 4) with respective standard deviations of 0.022 nm, 0.023 nm, 0.019 nm.  In other words, the full range of recited average pore sizes of 0.25-0.39 nm does not correspond to the smaller A/R4 range now recited in claim 1, “3.12 x 10-9 m/s/Pa/nm4 to 3.39 x m/s/Pa/nm4”.
Regarding claims 2-4 and 7, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (U.S. Patent # 5733602) in view of Nakatsuji et al. (U.S. Patent Publication # 2013/0256215), hereinafter referred to as “Hirose” and “Nakatsuji” in the rejections below.
With respect to claim 8, Hirose teaches a method for producing a composite permeable composite reverse osmosis membrane (semipermeable membrane) comprising a porous support (layer) and a polyamide skin layer (separation functional layer) coated (disposed) on the porous support layer (Abstract), comprising forming the polyamide skin layer (separation functional layer on the porous support layer by bringing a polyfunctional amine solution into contact with a polyfunctional acid halide solution to form the polyamide skin layer on the porous support layer via interfacial polymerization (Column 4, lines 59-65) in the presence of added substance S (compound) having a solubility parameter of 8-14 (cal/cm3)1/2 (discrete range within 7-15 (cal/cm3)1/2) (Abstract; Column 2, lines 51-62; Column 3, lines 29-33), wherein substance S (compound) is added either to the polyfunctional amine solution or the polyfunctional acid halide solution prior to their contact (Column 2, lines 51-62). 
Hirose teaches that the compound is present at the time of contact (the beginning of the condensation reaction, and therefore does not teach “adding…to the interfacial polycondensation reaction during a period of time from 5 seconds or more to 60 seconds or less after the beginning of the contact between the polyfunctional amine solution and the polyfunctional acid solution”; however, there does not appear to be any criticality associated with the timing of the addition of the compound.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Referring to Table 3 of the Specification, Comparative Ex. 3 adds an example compound at time 0, but pore size and standard deviation are not able to be measured.  All other comparative examples do not include the compound.  Furthermore, pore size and standard deviation are not claimed. 
Hirose teaches that the concentration of the compound in solution B, the polyfunctional acid (Column 2, lines 39-42; wherein the polyfunctional acid comprises solvent: Column 5, lines 28-30, see also Column 6, lines 10-12) is 0.001 to 10 wt% (Column 2, lines 57-59), overlapping the claimed range of “1 wt% or more to 5 wt% or less”. 
Hirose and the claims differ in that Hirose does not teach the exact same proportions for the concentration of the compound as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the concentration range of the compound as taught by Hirose overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Hirose does not specifically teach the recited substrate.
Nakatsuji teaches a composite semipermeable membrane comprising a microporous support membrane comprising a substrate in addition to a porous support (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the substrate of Nakatsuji to the composite semipermeable membrane of 

With respect to claim 10, Hirose teaches that the polyamide skin layer (separation functional layer) can be treated with chlorine in the form of hypochlorous acid, but does not specifically teach bringing the polyamide skin layer (separation functional layer) into contact with compound (I) as claimed.
Nakatsuji teaches converting primary amino groups into diazonium salt groups via reaction of primary amine groups with a nitroso compound (compound (I)) (Paragraphs [0042, 0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to react the primary amine groups of the polyamide skin layer/separation functional layer of Hirose with the nitroso compound (I) of Nakatsuji to form diazonium groups because Nakatsuji teaches that such treatment improves durability of the polyamide layer (Paragraph [0041]). It is submitted that conversion of primary amine groups via reaction with the nitroso compound (I) prior to exposure to chlorine treatment as disclosed by Hirose (compound 2) would meet the limitations of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        29 January 2021